Case 1:20-cv-02661-JPH-DML Document 8 Filed 01/15/21 Page 1 of 5 PageID #: 73




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

RICKY UNDERHILL,                                         )
                                                         )
                               Plaintiff,                )
                                                         )
                          v.                             )        No. 1:20-cv-02661-JPH-DML
                                                         )
CHASSITY PLUMMER-LONG, et al.                            )
                                                         )
                               Defendants.               )


  ORDER SCREENING COMPLAINT AND DIRECTING FURTHER PROCEEDINGS

        Plaintiff Ricky Underhill, a former inmate at the Plainfield Correctional Facility, brings

this action pursuant to 42 U.S.C. § 1983 alleging that his civil rights have been violated. Because

the plaintiff is a "prisoner" as defined by 28 U.S.C. § 1915A(c), this Court has an obligation under

28 U.S.C. § 1915A(a) to screen his complaint before service on the defendants.

                                            I. Screening Standard

        Pursuant to 28 U.S.C. § 1915A(b), the Court must dismiss the complaint, or any portion of

the complaint, if it is frivolous or malicious, fails to state a claim for relief, or seeks monetary relief

against a defendant who is immune from such relief. In determining whether the complaint states

a claim, the Court applies the same standard as when addressing a motion to dismiss under Federal

Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017). To survive

dismissal,

        [the] complaint must contain sufficient factual matter, accepted as true, to state a
        claim for relief that is plausible on its face. A claim has facial plausibility when the
        plaintiff pleads factual content that allows the court to draw the reasonable
        inference that the defendant is liable for the misconduct alleged.




                                                     1
Case 1:20-cv-02661-JPH-DML Document 8 Filed 01/15/21 Page 2 of 5 PageID #: 74




Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints such as that filed by the plaintiff

are construed liberally and held to a less stringent standard than formal pleadings drafted by

lawyers. Cesal, 851 F.3d at 720 (citing Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015)).

                                    II. Discussion of Claims

       The plaintiff's complaint names eleven defendants: (1) Stanley Knight, (2) Andrea Smith,

(3) Jeremy Jones, (4) Charlene Burkett, (5) Chassity Plummer-Long, (6) Ann Gonzales, (7) Vickie

Crawford, (8) Stacey Thomas, (9) Rita Burleson, (10) Sarah Scott, and (11) Tammy Negrowe. In

his 31-page complaint, the plaintiff alleges in detail that he has received inadequate medical care

for two conditions: (1) Gastroesophageal Reflux Disease ("GERD"); and (2) an ongoing rash and

sexually transmitted disease ("STD"). The Court will not recite in detail the allegations of the

plaintiff's complaint. His claims against the defendants are summarized as follows.

       For his GERD, the plaintiff alleges that Ms. Burleson, Ms. Thomas, Ms. Plummer-Long,

Ms. Smith, Ms. Gonzales, and Ms. Crawford were aware of his need for prescription medication

to treat his symptoms but denied his health care request forms seeking prescription medication and

refused to fill the prescription. He also alleges that Mr. Knight and Mr. Jones refused to allow him

to file grievances about the persistence in a medical treatment known to be ineffective. He further

alleges that he sought assistance from Ms. Burkett to investigate the actions of these individuals,

and she failed to do so. He also alleges that on May 4, 2020, Ms. Negrowe observed him suffering

from pain due to GERD but did not use sick-call procedures or otherwise help him.

       For his ongoing rash and STD, the plaintiff alleges that Ms. Plummer-Long, Ms. Gonzales,

Ms. Scott, and Ms. Crawford continued in a course of treatment known to be ineffective, causing

the plaintiff to suffer physical pain and discomfort. The plaintiff sought treatment for a severe

staph infection under his arm, and these individuals ignored his requests.



                                                 2
Case 1:20-cv-02661-JPH-DML Document 8 Filed 01/15/21 Page 3 of 5 PageID #: 75




       Based on the screening standard set forth above, the plaintiff's claims against the

defendants shall proceed as claims that these defendants exhibited deliberate indifference to his

serious medical needs in violation of the Eighth Amendment.

       This summary of claims includes all of the viable claims identified by the Court. If the

plaintiff believes that additional claims were alleged in the complaint, but not identified by the

Court, he shall have through February 8, 2021, in which to identify those claims.

                            III. Conclusion and Service of Process

       The clerk is directed pursuant to Fed. R. Civ. P. 4(c)(3) to issue process to the defendants

in the manner specified by Rule 4(d). Process shall consist of the complaint, dkt. [1], applicable

forms (Notice of Lawsuit and Request for Wavier of Service of Summons and Waiver of Service

of Summons), and this Order.

       Chassity Plummer-Long, Ann Gonzales, Vickie Crawford, Stacey Thomas, Rita Burleson,

Sarah Scott, and Tammy Negrowe are identified as employees of Wexford of Indiana, LLC. A

copy of this Order and the process documents shall also be served on Wexford electronically.

Wexford is ORDERED to provide the full name and last known home address of any defendant

who does not waive service if they have such information. This information may be provided to

the Court informally or may be filed ex parte.

SO ORDERED.

Date: 1/15/2021




                                                 3
Case 1:20-cv-02661-JPH-DML Document 8 Filed 01/15/21 Page 4 of 5 PageID #: 76




Distribution:

RICKY UNDERHILL
953146
1500 N. Packing House Road
Suite 100
Bloomington, IN 47404

Chassity Plummer-Long
Medical Employee
PLAINFIELD CORRECTIONAL FACILITY
727 MOON ROAD
PLAINFIELD, IN 46168

Ann Gonzales
Medical Employee
PLAINFIELD CORRECTIONAL FACILITY
727 MOON ROAD
PLAINFIELD, IN 46168

Vickie Crawford
Medical Employee
PLAINFIELD CORRECTIONAL FACILITY
727 MOON ROAD
PLAINFIELD, IN 46168


Stacy Thomas
Medical Employee
PLAINFIELD CORRECTIONAL FACILITY
727 MOON ROAD
PLAINFIELD, IN 46168

Rita Burleson
Medical Employee
PLAINFIELD CORRECTIONAL FACILITY
727 MOON ROAD
PLAINFIELD, IN 46168

Tammy Negrowe
Medical Employee
PLAINFIELD CORRECTIONAL FACILITY
727 MOON ROAD
PLAINFIELD, IN 46168

Sarah Scott


                                     4
Case 1:20-cv-02661-JPH-DML Document 8 Filed 01/15/21 Page 5 of 5 PageID #: 77




Medical Employee
PLAINFIELD CORRECTIONAL FACILITY
727 MOON ROAD
PLAINFIELD, IN 46168

Electronic Service to Wexford of Indiana, LLC

Electronic Service to IDOC Employees:

       Stanley Knight – Plainfield Correctional Facility
       Andrea Smith – Plainfield Correctional Facility
       Jeremy Jones – Plainfield Correctional Facility
       Charlene Burkett, Director of Indiana Ombudsman Bureau




                                                5
